Title: To Thomas Jefferson from David Humphreys, 8 February 1793
From: Humphreys, David
To: Jefferson, Thomas


Gibraltar, 8 Feb. 1793. The fortuitous arrival here of the British consuls for Morocco, Algiers, and Tripoli and the French consul for Morocco has enabled him to obtain valuable information about Barbary affairs. Mr. Matra, the British consul for Morocco, has been summoned to Tangier to consult with Messrs. Mace and Lucas, who are enroute from England to Algiers and Tripoli. He says that the parties of the two pretenders to the throne there continue much as they have in the past, that confusion is increasing, that the mountaineers have descended close to Tangier, that two small camps have been formed to protect that town, that depredations to agriculture from the civil war have led to a great scarcity of grain in several provinces, and that the defeat of either of the pretenders will probably cause one or more to arise in his place, making it impossible to predict when peace will be reestablished. Some of this information is confirmed by a British officer who returned yesterday from  Tetuán. “A great want of rain” exists in Barbary and southern Europe. Besides the enclosed extract from a letter for Barclay, which “treats allegorically of the Competitors for the Empire,” James Simpson, the Russian consul here, will periodically give TJ further information about the Moroccan conflict. Having visited Mr. Mace, who is going to relieve Mr. Logie at Algiers, and received his offer to be of service there to him or the United States, he has called Mace’s attention to the plight of the American captives in Algiers, with whom Mace’s secretary is acquainted. Mace offered to open a correspondence with him on that subject, but not having instructions as to a treaty, he could in his private capacity only recommend the captives to Mace’s protection, indicate that he would probably accept the offer to correspond, and suggest that in the meantime Mace could render the best service to the United States “by impressing upon the Dey and Regency the idea of our being a new Nation, possessed of small pecuniary resources, and which could never hereafter treat but upon very reasonable and moderate terms,” which Mace appeared to regard as “a useful Line” and promised to try to inculcate. Although he has been unable to meet with Mr. Lucas, the British consul for Tripoli, who is ill, he can say that political affairs of Algiers and Tripoli, “as to negociations &c, are totally seperate and distinct.” Official news has just arrived of an Algerine declaration of war against the Dutch, with captures due to begin on 13 Feb., in consequence of which the Dutch consul has dispatched a cutter to stop all Dutch vessels.
